                                                                         FILED
 1                                                                       AUG O7 2019
                                                                 CLERK   us    "
 2                                                          SOUTHERN     oisr~:~,IR!CT COURT
                                                            BY                 f I Of- Ct1UFORN/A
 3                                                                  ---,;,"""--         DEPUTY

 4
                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 5

 6

 7
     UNITED STATES OF AMERICA,
                                                     Case No. 19cr2609-WQH
 8
                              Plaintiff,
 9

           V.
                                                     ORDER AND JUDGMENT
10                                                   OF DISMISSAL
11
      RAQUEL GARCIA,
                                                     [ECF No. 16]
12
                              Defendant.
13

14

15
           Upon motion of the United States of America and good cause appearing,
16
          IT IS HEREBY ORDERED that the Information [ECF No. 9] in the above-
17
     entitled case be dismissed without prejudice.
18
          IT IS SO ORDERED.
19
                                             ~~2-~
     Dated: August 7, 2019
20
                                             Hon. William Q. Hayes
21                                            United States District Court
22

23

24

25

26

27

28
